Carley, Presiding Judge.
In a previous lawsuit filed by appellant-plaintiff, the trial court granted summary judgment in favor of appellee-defendant and, on appeal, this court affirmed. Horton v. Middle Ga. Bank, 191 Ga. App. 51, 52 (2) (380 SE2d 749) (1989). In the instant action, appellant sought damages based upon the allegation that the affidavit upon which appellee had secured summary judgment in the previous action contained factual misstatements. After appellee answered, it successfully moved for summary judgment and appellant appeals.
1. “It is . . . clear that the instant action is no more than an unauthorized collateral attack on the . . . judgment [rendered in favor of appellee in the previous action]. . . . [Cits.]” Matthews Group & Assoc. v. Wages, 180 Ga. App. 151, 153 (2) (348 SE2d 695) (1986). “The trial court correctly granted summary jdugment in favor of [appellee].” Han v. Trend Mgmt. Group, 194 Ga. App. 265 (391 SE2d 142) (1990).
2. “Because the applicable law is indisputably clear and [appellant’s] appeal has no arguable merit, we impose a penalty for frivolous appeal, pursuant to Rule 26 (b) of the Rules of the Court of Appeals, and we direct the trial court to impose upon the [appellant] penalty of $500 upon receipt of the remittitur.” Barron v. Spanier, 198 Ga. App. 801, 802 (403 SE2d 88) (1991).
*128Decided February 13, 1992
Reconsideration denied March 2, 1992.
Mel Horton, pro se.
McKenney, Jordan & Carey, John D. Carey, for appellee.

Judgment affirmed with direction.


Beasley, J., and Judge Arnold Shulman concur.